Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 1 of 45




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                          6/11/2021
 ---------------------------------------X
 GENERAL ELECTRIC COMPANY,              :
                                        :
      Plaintiff/Counterclaim Defendant, :
                                        :
      - against -                       :
                                        :
 APR ENERGY PLC,                        : 19 Civ. 3472(VM)
                                        :
      Defendant/Counterclaim Plaintiff, : DECISION AND ORDER
                                        :
 APR ENERGY HOLDINGS LIMITED,           :
 POWER RENTAL OP CO AUSTRALIA LLC,      :
 AND POWER RENTAL ASSET CO TWO LLC,     :
                                        :
      Third-Party Plaintiffs,           :
                                        :
      - against –                       :
                                        :
 GENERAL ELECTRIC COMPANY,              :
                                        :
      Third-Party Defendant.            :
 ---------------------------------------X
 VICTOR MARRERO, United States District Judge.

        On April 18, 2019, plaintiff General Electric Company

 (“GE”) commenced this action against defendant APR Energy plc1

 (“APR Energy”), bringing one count of breach of contract

 (“Count One”) stemming from APR Energy’s refusal to pay

 certain fees allegedly owed under the parties’ October 28,

 2013 Master Supply Agreement (“MSA”). (See “Complaint,” Dkt.

 No. 1.) On May 28, 2019, APR Energy answered the Complaint

 and, together with APR Energy Holdings Limited, Power Rental

 OpCo       Australia   LLC,   and   Power   Rental   Asset   Co   Two   LLC


        1   This entity is now known as APR Energy Limited.
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 2 of 45




 (collectively, “APR”) asserted two counterclaims: one count

 of breach of contract (“Counterclaim One”) stemming from GE’s

 alleged   failure    to   provide        unencumbered    title    to    four

 turbines it sold APR, in violation of the parties’ October

 22, 2013 Business Transfer Agreement (“BTA”); and one count

 of breach of warranty (“Counterclaim Two”) stemming from GE’s

 sale of fifteen allegedly defective turbines, in breach of

 the MSA. (See “Answer & Counterclaims,” Dkt. No. 22.)

      Now pending before the Court are the parties’ cross

 motions for summary judgment. GE filed its motion for summary

 judgment on all pending claims and counterclaims. (See Dkt.

 No. 129). APR filed a motion for partial summary judgment on

 GE’s breach-of-contract claim and APR’s breach-of-contract

 counterclaim, and for a declaratory judgment providing that

 GE’s liability for breaching the MSA is not capped. (See Dkt.

 No. 131.) For the reasons set forth below, GE’s motion is

 GRANTED     with   respect    to   Count     One   and   DENIED    as     to

 Counterclaims One and Two, and APR’s motion is DENIED in its

 entirety.

                              I.    BACKGROUND

 A.   FACTUAL BACKGROUND2


      2  Except as otherwise noted, the following background derives
 from the undisputed facts as set forth by the parties in their Local
 Rule 56.1 Statements of Undisputed Material Facts and responses
 thereto. (See “GE’s Stmt.,” Dkt. No. 142; “APR’s Stmt.,” Dkt. No. 126;
 “GE’s Opp’n Stmt.,” Dkt. No. 145; “APR’s Opp’n Stmt.,” Dkt. No. 152;


                                      2
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 3 of 45




        GE is a New York corporation headquartered in Boston.

 When   the    parties    began    doing    business    together,   and   as

 relevant here, GE delivered, leased, and maintained various

 types of power plant equipment. This business (the “Energy

 Rentals      Business”)       included    renting     gas-turbine-powered

 generators.

        The entities that comprise APR are all headquartered in

 Jacksonville, Florida. Some are registered in England and

 Wales, while others are Delaware limited liability companies.

 Together,       APR       provides        power-generation      solutions

 internationally in cases of emergency or natural disasters.

        In    early    2013,    the   parties   began    negotiating      the

 transaction that would ultimately form the basis of the

 present dispute. Initially, they contemplated GE acquiring

 APR, but eventually agreed to a transaction in which APR would

 instead purchase GE’s Energy Rentals Business. Throughout the

 negotiations, both parties were represented by counsel, who




 “GE’s Reply Stmt.” Dkt. No. 168.) The Court has also considered the
 full record submitted by the parties, including the following
 frequently cited exhibits: the MSA, Dkt. No. 136-1; the BTA, Dkt. No.
 136-21; the “Waiver Letter,” Dkt. No. 135-18; the “October 26, 2015
 Letter,” Dkt. No. 154-15. No further citations to the record will be
 made herein except when specifically quoted. The Court construes any
 disputed facts discussed in this section and the justifiable factual
 inferences arising therefrom in the light most favorable to the
 nonmovant for each motion, as required under the standard set forth
 in Section II.A. below.


                                       3
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 4 of 45




 assisted them in conducting due diligence and negotiating the

 terms.3

      The sale closed on October 28, 2013. In exchange for the

 Energy Rentals Business, APR paid GE a combination of $64

 million   in    cash   and   $250   million   in   APR   shares.     The

 transaction was structured this way in view of the parties’

 intent to continue working together after the sale as, by

 purchasing shares of APR, GE would theoretically maintain an

 interest in APR’s success.

      The parties signed a number of agreements throughout the

 course of negotiating and executing the sale. Two contracts

 in particular are relevant to the claims and counterclaims at

 issue here: the BTA and the MSA.

      1.    The BTA

      GE   and   APR    Energy   heavily   negotiated     the   BTA   and

 exchanged at least ten drafts before executing the final

 version on October 22, 2013. The BTA sets forth the terms by

 which GE would sell to APR Energy the business of “large-

 scale, long-term temporary power generation rental through

 the use of mobile aero-derivative turbines,” or the Energy

 Rentals Business, as previously defined herein. (See BTA at

 1.) Under the procedure established in the BTA, GE would first


      3 In the lead up to closing, the parties also executed a term
 sheet on August 30, 2013, and APR issued a prospectus on October 24,
 2013.


                                     4
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 5 of 45




 ensure that certain GE companies, the “Sellers,”4 held all

 shares or ownership interests in the “GE Entities.”5 Then,

 the Sellers would transfer the Energy Rentals Business to the

 GE Entities, “pursuant to and subject to the terms of the

 Contribution, Assignment and Assumption Agreements.” (Id.) GE

 would in turn “cause the Sellers to sell to [APR Energy]” the

 Energy Rentals Business, “consisting of all of the issued and

 outstanding    shares   and    membership    interests   of   the   GE

 Entities.” (Id.)

      APR alleges that GE breached Section 3.08 of the BTA.6

 Section     3.08,   titled    “Ownership    of   Equipment    Assets,”

 provides:

      The Equipment Assets are owned by the Sellers and, as of
      the Closing Date, the GE Entities will have good title
      to the Equipment Assets, in each case free and clear of
      all Liens except for Permitted Liens or Liens created by
      or through the Buyer or any of its Affiliates.

 (BTA §    3.08 (emphasis added).) The BTA in turn defines

 “Equipment Assets” as “the turbines, associated packages,

 parts and other assets listed on Schedule A to the Form of


      4  The BTA defines the “Sellers” as GE Rental Asset Holding, Inc.,
 General Electric International, Inc., and General Electric Canada.
 (See BTA at 1.)
       5 The BTA defines “GE Entities” as Power Rental Op Co Bangladesh

 Limited, Power Rental Op Co Canada ULC, Power Rental Op Co One LLC,
 Power Rental Op Co Australia LLC, Power Rental Asset Co One LLC, and
 Power Rental Asset Co Two LLC. (Id.)
       6 Initially, APR also alleged that GE breached Section 5.01 of

 the BTA which provides that GE “will . . . conduct the Business in
 the ordinary course of business.” (BTA § 5.01.) However, because APR
 has withdrawn its claim for breach of this provision, the Court need
 not address it. See infra note 16.


                                    5
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 6 of 45




 Contribution, Assignment and Assumption Agreement.” (BTA, Ex.

 A   at   GEAPR_00000213;        see     also     id.   Ex.       C    (the     “Form

 Contribution Agreement”) at GEAPR_00000249.)

      A footnote to Schedule A explains that it is “to be

 revised upon execution of each Contribution, Assignment and

 Assumption Agreement to include the applicable Equipment

 Assets    assigned      by    the      applicable      Transferor         to     the

 applicable Transferee” and that “[a]ll Equipment Assets will

 be assigned in accordance with the Agreement.” (BTA, Schedule

 A at GEAPR_00000255.)

      As relevant here, on October 27, 2013, General Electric

 International, Inc. (“GE International”) and Power Rental

 Asset    Co   Two    LLC     (“Asset    Co”)     signed      a       Contribution,

 Assignment and Assumption Agreement. (See Falk Decl. Ex. 25

 (the “Asset Co Contribution Agreement”), Dkt. No. 136-25.)

 Neither GE nor APR is a signatory to the Asset Co Contribution

 Agreement. But, General Electric International, Inc. is a

 subsidiary of GE and one of the “Sellers” as defined in the

 BTA, and Asset Co was acquired by APR.

      Several        other    sections       of   the    BTA      --      regarding

 amendments,    indemnification          obligations,      and         survival    of

 claims -- bear on the parties’ dispute. First, Section 11.09

 provides that: “[n]o provision of this Agreement or any

 Ancillary Agreement may be amended or modified except by a


                                         6
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 7 of 45




 written        instrument      signed        by    all     the    parties      to    such

 agreement.” (BTA § 11.09.)

        Second,      with       respect        to     indemnification,           Section

 9.01(a)(1)        provides:        “GE   Parent7          and    the   Sellers      shall

 indemnify [APR Energy and its Affiliates] . . . for . . . the

 inaccuracy or breach of any representations or warranties

 made by GE Parent in this Agreement.” (Id. § 9.01(a)(1).)

 However, before any indemnification might be owed, upon the

 possibility of loss arising, the parties each agreed “to take

 all reasonable steps to mitigate their respective Losses.”

 (Id.       §   9.05.)    Any   indemnification             ultimately     owed      under

 Section 9.01 “will be paid by tender of the [APR Energy]

 Shares.”8 (Id. § 9.07.) And, under Section 9.01(b)(ii), “the

 cumulative indemnification obligation of the Sellers under

 Section        9.01(a)(i)      .    .    .        shall     in    no   event        exceed

 $5,000,000.”9           (Id. § 9.01(b)(ii).)

        The BTA provides that these warranties “survive in full

 force and effect until the date that is twenty-four months




        7The BTA defines “GE Parent” as GE. (BTA at 1.)
        8GE no longer owns any APR shares.
       9 The parties later entered into a resolution agreement (the

 “Resolution Agreement”) on March 28, 2014, under which GE paid a $2.5
 million credit to APR to resolve certain claims APR had under the BTA.
 Under the Resolution Agreement, that $2.5 million was to be applied
 against the $5 million indemnification cap provided in Section 9.01(b)
 of the BTA. (See Falk Decl. Ex. 26, Dkt. No. 137-17, at APR00063901.)


                                              7
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 8 of 45




 after the Closing Date, at which time they shall terminate.”10

 (BTA § 11.01.) That provision further makes clear that “no

 claims       shall    be   made   for    indemnification   under    Sections

 9.01(a) or 9.02 thereafter.” (Id.)

         Relatedly, Section 11.03, titled “Notices,” provides

 that “[a]ll notices, requests, claims, demands . . . shall be

 in writing . . . and shall be deemed to have been duly given

 or   made      upon   receipt[]     by    delivery   in   person,   [or]   by

 overnight courier.” (Id. § 11.03.)

         2.     The MSA

         On October 28, 2013, a few days after entering the BTA,

 GE and APR Energy executed the MSA, governing any additional

 equipment sales between the parties. Among the MSA’s terms

 was a provision regarding APR’s potential resale of turbines

 to third parties. In particular, Section 8 of the MSA, titled

 “Buyer Resale,” provides:

         If Buyer or any of its Affiliates resell any Unit
         purchased by Buyer under this contract (other than to
         Seller or its Affiliates), Buyer shall pay to Seller the
         amounts described in Exhibit B of the Equipment Terms
         and Conditions.

 (MSA § 8.)11 Exhibit B to Attachment D set forth the equipment

 terms and conditions as follows:



         10   The parties agree that the “Closing Date” was October 28,
 2013.
         11
         The MSA defines “Seller” as General Electric Company, and
 “Buyer” as APR Energy. (MSA at 1.)


                                          8
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 9 of 45




 (MSA, Attachment D, Ex. B.) Section 2(c) of Attachment D

 provides in turn that, if APR were to resell any turbines, it

 would pay GE the prescribed amount “within thirty (30) Days

 of such resale of such Unit in cash by wire transfer.” (Id.,

 Attachment D § 2(c).)

      Section    7 of   Attachment     D to   the   MSA outlines     the

 warranty provisions for equipment purchased under the MSA. In

 particular, subsection (a) provides that GE warranted each

 New Unit “for the shorter of: (i) eighteen (18) months

 following the date of Seller’s Notice of RTS and (ii) twelve

 (12) months following the date that fuel is first combusted

 in such New Unit.”     (Id., Attachment D § 7(a).) Within that

 period, the warranty provides that the equipment is “designed

 and fit for the purpose of generating electric power,” and


                                   9
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 10 of 45




 “free from defects in material, workmanship, manufacture and

 title.” (Id., Attachment D § 7(b).)

       Under subsection (c), APR agreed to notify GE “promptly”

 in the event of a warranty issue, and “make such Equipment

 available    for   correction.”    (Id.,    Attachment   D     §    7(c).)

 Section 7(f) of the MSA further provides that the warranty

 provisions are the “SOLE AND EXCLUSIVE REMEDIES FOR ALL CLAIMS

 BASED ON FAILURE OF OR DEFECT IN EQUIPMENT.” (Id., Attachment

 D § 7(f).)

       3.    APR’s Alleged Breach of the MSA

             i.     The SAPN Opportunity

       Pursuant     to   the   Equipment    Sale   Agreement        (“ESA”)

 executed on December 31, 2016, APR purchased fifteen new

 turbines from GE on December 31, 2016. The parties agreed

 that the ESA would “supplement the MSA” (GE’s Stmt. ¶ 246

 (citing the ESA)), and any of the fifteen new turbines that

 APR resold would be subject to the resale fees set forth in

 the MSA.

       In 2017, SA Power Networks (“SAPN”) approached APR about

 leasing,    and    possibly   purchasing,    nine   of   the       fifteen

 turbines APR had purchased from GE under the ESA (the “SAPN

 Turbines”). However, SAPN was concerned about APR’s ability

 to fulfill its obligations under a potential agreement, and

 in June 2017, APR sought GE’s assistance in securing the


                                   10
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 11 of 45




 opportunity. On June 5, 2017, GE sent a letter of support,

 assuring SAPN that it had confidence in APR’s ability to

 perform under a potential contract and guaranteeing that it

 would build and operate the plant in the event APR could not.

       Initially, APR incorporated in its proposal to SAPN the

 resale fees it would owe GE for the turbines should SAPN

 exercise its option to purchase -- and not just lease -- the

 SAPN Turbines. To make its offer more attractive to SAPN,

 however, APR asked GE if it would waive the resale fee for

 the SAPN Turbines. GE agreed.

            ii.    The Waiver Letter

       On June 19, 2017, GE and APR Energy signed a letter

 conditionally waiving the resale fee. (See Waiver Letter.)

 Under Section 2.1 of the Waiver Letter, GE agreed, “subject

 to” compliance with Section 2.2, to waive the resale fee

 “solely with respect to the sale by APR of the Subject Units

 to SAPN.” (Id. § 2.1.) Section 2.2 provides in turn that, if

 SAPN12 exercised its purchase option, APR would “purchase New

 Units from GE pursuant to the MSA utilizing sixty-five percent

 (65%) of any net proceeds APR receives from SAPN in connection

 with SAPN’s purchase.” (Id. § 2.2.) This section further


       12The South Australian Minister for Mineral Resources and Energy
 (“SAG”) was the actual purchasing entity under the agreement. However,
 for ease, and because the distinction between the entities is
 immaterial for resolution of the present motions, the Court will
 distinguish between them only to the extent necessary.


                                   11
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 12 of 45




 provided that APR would purchase the New Units “within thirty

 (30) days of the closing of the sale” of turbines to SAPN.

 (Id.)

       A few weeks later, on July 6, 2017, SAPN entered a short-

 term contract renting the SAPN Turbines from APR. On November

 28, 2017, APR and SAPN entered an asset sale contract for the

 ultimate sale of the SAPN Turbines, and on December 21, 2018,

 the sale closed. The net proceeds from the sale amounted to

 approximately $161 million.

          iii.     APR’s Debt with Bank of America

       In September 2017, before the sale closed, APR’s lender,

 Bank of America, suggested to APR that all the proceeds from

 the sale of the SAPN Turbines -- should the sale ultimately

 occur – be applied to APR’s outstanding debt to the bank. APR

 initially pushed back on this suggestion because of the resale

 fees it owed GE under the Waiver Letter.

       Ultimately, APR agreed to Bank of America’s suggestion,

 and on August 7, 2017, SAPN executed a Priority Deed under

 which amounts payable upon exercise of the purchase option

 for the SAPN Turbines would be paid directly by SAPN to the

 bank. (See Byars Decl. Ex. 6 (the “Priority Deed”), Dkt. No.

 154-5 § 3.2(b)(i).) The Priority Deed also established that

 the fees would be paid according to the terms of the loan

 documents. (Id.)


                                   12
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 13 of 45




       Later, on October 16, 2017, APR executed Amendment No.

 11 to Third Amended and Restated Credit Agreement with Bank

 of America. (Falk Decl. Ex. 75 (the “APR Credit Agreement”),

 Dkt. Nos. 138-23--138-26.) Under the APR Credit Agreement,

 APR agreed to use the “Net Cash Proceeds” to pay down its

 debt. Notably, the resale fee owed to GE under the MSA was

 carved out from the definition of Net Cash Proceeds.13

       The sale of the SAPN Turbines closed on December 21,

 2018. At that time, Bank of America exercised its right to

 collect funds due as a result of the sale. However, APR

 “inadvertently” did not deduct the resale fee from the Net

 Cash Proceeds calculation it submitted in connection with its

 prepayment notices. (GE’s Reply Stmt. ¶ 314.) APR submitted

 an invoice to Bank of America on February 11, 2019, seeking

 return of the resale fee owed to GE but the bank rejected

 that invoice on March 11, 2019.

       Since December 2016, APR has not purchased any new

 turbines from GE and APR has not paid the resale fee to GE.

       4.    GE’s Alleged Breach of the BTA

            i.     The Forge Turbines




       13The APR Credit Agreement defines the Net Cash Proceeds as the
 gross cash proceeds from the sale of turbines to SAPN, less payments
 to GE for amounts due under Section 8 of the MSA. (See APR Credit
 Agreement at APR0169886.)


                                   13
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 14 of 45




       Included in the Energy Rentals Business was GE’s March

 5, 2013 rental contract (the “Forge Lease”) for four TM2500+

 mobile gas turbine generators (the “Forge Turbines”) with

 Australian       entity   Forge   Group   Power   Pty.   Ltd   (“Forge”).

 Schedule B to the Form Contribution Agreement lists the Forge

 Lease as among the “Business Contracts.” As previously noted,

 though Schedule A to the Form Contribution Agreement does not

 include the Forge Turbines, Schedule A to the Asset Co

 Contribution Agreement lists the Forge Turbines as “Equipment

 Assets.”

            ii.      ANZ’s Security Interest in the Forge Turbines

       On July 2, 2013, a third-party lender -- the Australia

 and New Zealand Banking Group Limited (“ANZ Bank”) -- filed

 a   statement     on   Australia’s    Personal    Property     Securities

 Register (“PSSR”) asserting that it held a security interest

 in “[a]ll present and after-acquired property” belonging to

 Forge. (See Falk Decl. Ex. 28, Dkt. No. 136-28, at 1.) ANZ’s

 security interest could attach only at the time Forge took

 possession of the Forge Turbines.

       The parties dispute when exactly Forge took possession

 of the Forge Turbines. The turbines arrived at the Forge site

 on October 19, 2013 and November 11, 2013. GE insists that

 Forge took possession when the Forge Turbines were declared

 “mechanically complete” shortly thereafter on October 28,


                                      14
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 15 of 45




 2013 and November 19, 2013. APR contends that Forge took

 possession earlier, in September 2013, when GE International

 delivered the turbines to Forge at GE International’s Houston

 facility, as this date marks         when the risk of loss passed to

 Forge. (See GE’s Reply Stmt. ¶ 173.)

       Around this period, Forge began experiencing financial

 difficulties    and       on   February    11,   2014,   Forge   declared

 insolvency. At that point, neither GE nor APR had filed a

 security interest in the Forge Turbines on the PSSR, and

 litigation regarding title to the Forge Turbines ensued.

       On October 26, 2015, APR Energy’s counsel sent a letter

 to GE regarding GE’s breach of certain provisions, including

 its agreement under the BTA to maintain “Equipment Assets”

 -- including, by its account, the Forge Turbines -- free and

 clear of any liens. (See Byars Decl. Ex. 22 (the “October

 2015 Letter”), Dkt. No. 154-15.)

          iii.       The Battle Over Title to the Forge Turbines

       APR retained the law firm Baker & McKenzie (“Baker”) in

 September    2013    to    conduct   due   diligence,    including   with

 respect to APR’s potential purchase of the rental contract

 governing the Forge Turbines. In April 2014, on Baker’s

 advice, certain APR entities and GE International filed suit

 in the Middle District of Florida seeking to recover title to

 the Forge Turbines. A few months later, in July 2014, GE


                                      15
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 16 of 45




 International        and    the    APR    entities   entered    an    “Interim

 Arrangement      Deed”        with       Forge,    dismissing        all   U.S.

 proceedings, including the Florida action. Also under the

 Interim Arrangement Deed, APR posted a $44 million bond to

 secure the return of the Forge Turbines.

        On   August    1,     2014,      Forge   receivers   initiated      suit

 against the APR entities and GE International in Australia to

 resolve the issue of title to the Forge Turbines there. Under

 a proposed settlement offer, APR could have limited its

 liability to a maximum of $20 million. However, APR rejected

 the settlement.

        On February 11, 2016, the Australian court ruled in

 Forge’s favor, determining that the APR entities and GE

 International’s security interest vested in Forge immediately

 before the appointment of the voluntary administrators on

 February 11, 2014. Despite the ruling, APR continued to pursue

 legal title to the Forge Turbines by, for example, filing a

 petition     seeking       leave   to    appeal   the    Australian    court’s

 decision and commencing another action in Texas state court.

 These efforts were unsuccessful: the Australian High Court

 declined to review the petition and dismissed APR’s appeal on

 June   15,    2017,    and     the      Texas   action   was   dismissed     on

 jurisdictional grounds on February 27, 2017.




                                          16
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 17 of 45




       By February 2018, Ed Patricoff (“Patricoff”), APR’s

 interim general counsel, contacted GE seeking approval for a

 potential       settlement   with    Forge.     GE   consented    and    a

 settlement was entered later that month under which APR

 dismissed all proceedings against Forge. (See Falk Decl. Ex.

 62 (the “Deed of Settlement”), Dkt. No. 138-12.) Under the

 Deed of Settlement, Forge acknowledged that APR (through

 Asset Co.) had full legal and beneficial title to the Forge

 Turbines.

       The parties agree that the Deed of Settlement does not

 include     a    covenant    not    to    sue   between   APR    and    GE.

 Nevertheless, GE contends that, based on representations from

 Patricoff, GE consented based on its understanding that the

 proposed settlement would resolve all disputes regarding

 title to the Forge Turbines, including as between APR and GE.

 APR disputes that such representations were ever made.

           iv.      APR’s Malpractice Suit Against Baker

       APR filed a malpractice suit against Baker on August 31,

 2017 in Florida state court, alleging that “as a direct and

 proximate cause of Baker’s negligence” related to the due

 diligence it conducted on the Forge Turbines, APR suffered at

 least $44 million in damages. (GE’s Reply Stmt. ¶ 230.) In

 particular, APR claimed that Baker had failed to advise it

 regarding ANZ’s registered security interest in the Forge


                                      17
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 18 of 45




 Turbines     and   the     related    consequences,        including   the

 possibility that ownership of the Forge Turbines would be

 forfeited if Forge became insolvent. The parties settled the

 malpractice case in April 2019, for a sum of money paid

 directly to APR.

        5.    GE’s Alleged Breach of the MSA

        Among the fifteen turbines APR purchased from GE in

 December 2016 under the ESA was the “GT2 Turbine.” On February

 9, 2018, an APR employee sent an email to GE employees

 indicating that APR intended to lodge a warranty claim based

 on the failure of the GT2 Turbine’s generator. (See Byars

 Decl. Ex. 9, Dkt. No. 154-8, at APR0003686.)

        In April 2018, APR shipped the generator to a third-

 party entity, the BRUSH Group, for inspection and repair.

 After the BRUSH Group inspected and repaired the failed GT2

 Turbine generator for $600,000, APR submitted a timely claim

 to GE for reimbursement on July 17, 2018. GE rejected the

 claim.

 B.     PROCEDURAL HISTORY

        GE filed the Complaint in this action on April 18, 2019,

 bringing Count One against APR Energy stemming from APR

 Energy’s alleged breach of the MSA’s resale provision. (See

 Dkt.   No.   1.)   On    May   28,   2019,   APR   filed   its   Answer   &

 Counterclaims against GE, bringing Counterclaim One against


                                      18
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 19 of 45




 GE for its alleged breach of Section 3.08 of the BTA, and

 Counterclaim Two against GE for its alleged breach of the

 warranty provision of the MSA. (See Dkt. No. 22.) The case

 proceeded to discovery through the fall of 2019 and all of

 2020.

       On January 22, 2021, the parties filed a joint letter,

 indicating that expert discovery was complete and requesting

 the     Court   enter   a   proposed   summary   judgment   briefing

 schedule. (See Dkt. No. 119.) The Court directed the parties

 to set forth the grounds for any proposed summary judgment

 motions via letter. (See Dkt. No. 120.) Consistent with that

 order, the parties filed letter motions for summary judgment

 on January 28, 2021 (see Dkt. Nos. 121, 122), and letter

 oppositions on February 1, 2021 (see Dkt. Nos. 123, 124).

       Without leave and before the Court ruled on the pending

 letter motions, the parties filed briefs consistent with the

 schedule they had proposed, but which the Court had not

 approved. Both parties filed opening briefs (see “GE’s Br.,”

 Dkt. Nos. 139, 141; “APR’s Br.,” Dkt. Nos. 127, 133) and

 supporting materials on February 26, 2021 (see Dkt. Nos. 125

 --142). The parties filed opposition briefs (see “GE’s Opp’n

 Br.,” Dkt. Nos. 144, 147; “APR’s Opp’n Br.,” Dkt. Nos. 153,

 156) and supporting materials on March 29, 2021 (see Dkt.

 Nos. 143--157.) They filed reply briefs (see “GE’s Reply Br.,”


                                   19
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 20 of 45




 Dkt. Nos. 167, 170; “APR’s Reply Br.,” Dkt. Nos. 161, 163)

 and supporting materials on April 19, 2021 (see Dkt. Nos.

 159--172).

       The Court admonishes the parties for their failure to

 comply with the Court’s Individual Practices by submitting

 briefing without leave. Nevertheless, the Court will consider

 the full record submitted in connection with the cross-

 motions for summary judgment given their breadth and the

 significant resources expended in assembling them. The letter

 motions the parties filed on January 28, 2021 are therefore

 moot and any relief requested therein is hereby denied.

 C.    THE PARTIES’ ARGUMENTS

       On Count One, GE argues that APR breached Section 8 of

 the MSA by not paying the resale fee after it resold nine

 turbines to SAPN. APR contends that the resale fee was waived

 in the Waiver Letter. The Waiver Letter, however, provided

 that the resale fee would be waived only if APR used 65% of

 the net proceeds of the sale to purchase additional turbines

 from GE. GE argues that because APR did not use 65% of the

 net proceeds to purchase additional turbines, the resale fee

 was due, and in failing to pay that fee, APR breached the

 MSA. APR counters that it never received any net proceeds

 from the sale because the funds paid in exchange for the

 turbines went directly to Bank of America. Because it did not


                                   20
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 21 of 45




 receive any net proceeds, APR insists that it complied with

 the Waiver Letter by committing 65% of $0 (i.e., $0) towards

 the purchase of additional turbines, and therefore it had no

 obligation to pay the resale fee under the MSA.

       With respect to Counterclaim One, APR argues that GE

 breached Section 3.08 of the BTA by conveying encumbered title

 to the Forge Turbines. GE makes several arguments to challenge

 this claim. First, GE argues that the claim is time barred

 because under the BTA, APR had two years to bring a claim for

 indemnification and did not bring Counterclaim One until over

 five years after closing. Second, GE contends that the Forge

 Turbines are not covered by the warranty in the BTA because

 they are not “Equipment Assets.” Third, GE insists it had

 good title to the Forge Turbines at the time they were

 transferred to APR. Fourth, GE argues that APR’s conduct bars

 recovery    because   (1)   APR   failed    to   mitigate        damages     as

 required by the BTA; and (2) APR is equitably estopped from

 bringing    the   claim   because    it   induced     GE    to     approve    a

 settlement regarding the Forge Turbines on the basis that the

 settlement    would    resolve      all   remaining        legal    actions,

 including as between APR and GE.

       APR argues that the claim was timely made because APR

 sent a letter seeking indemnification within the time limit

 prescribed by the BTA. Second, APR insists that while the


                                     21
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 22 of 45




 Forge Turbines were not among the initial “Equipment Assets”

 defined in the BTA, the BTA contemplated revisions to this

 definition, and the definition was in fact revised to include

 the Forge Turbines. Third, APR contends that the encumbrance

 on the Forge Turbines attached before the Forge Turbines were

 transferred in violation of the BTA. Fourth, APR urges that

 it did endeavor to mitigate its damages and the doctrine of

 equitable estoppel is inapplicable.

       Also with respect to Counterclaim One, APR seeks a

 declaratory judgment providing that GE’s liability is not

 capped under the plain terms of the BTA. GE challenges APR’s

 interpretation of the BTA and insists its liability is capped

 at $2.5 million in APR shares.

       Regarding Counterclaim Two, APR argues that GE breached

 the MSA’s warranty provision because the GT2 Turbine was

 defective. GE does not dispute that the turbine was defective,

 but instead argues that APR cannot recover on this claim

 because it failed to make the GT2 Turbine available to GE for

 inspection and repair as required by the MSA.

                         II.   LEGAL STANDARD

 A.    MOTIONS FOR SUMMARY JUDGMENT

       Summary judgment is appropriate if the evidence shows

 that “there is no genuine dispute as to any material fact and

 the movant is entitled to judgment as a matter of law.” Fed.


                                   22
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 23 of 45




 R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322

 (1986). In this context, a court’s role “is not to resolve

 disputed issues of fact but to assess whether there are any

 factual issues to be tried.” Knight v. U.S. Fire Ins. Co.,

 804 F.2d 9, 11 (2d Cir. 1986).

       The     moving    party     bears      the     initial        burden   of

 demonstrating the absence of any genuine issues of material

 fact. See Celotex,      477     U.S.    at   323; Gallo       v.    Prudential

 Residential Servs., L.P., 22 F.3d 1219, 1223 (2d Cir. 1994).

 If the moving party satisfies its burden, the nonmoving party

 must provide specific facts showing that there is a genuine

 issue    for    trial     in     order       to     survive        the   motion

 for summary judgment. See Shannon v. N.Y.C. Transit Auth.,

 332 F.3d 95, 98-99 (2d Cir. 2003). “[T]he mere existence

 of some alleged factual dispute between the parties will not

 defeat an otherwise properly supported motion for summary

 judgment; the requirement is that there be no genuine issue

 of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S.

 242, 247–48 (1986).

       In determining whether the moving party is entitled to

 judgment as a matter of law, the court must “resolve all

 ambiguities and draw all justifiable factual inferences in

 favor    of     the    party     against          whom summary judgment is

 sought.” Major League Baseball Props., Inc. v. Salvino, Inc.,


                                        23
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 24 of 45




 542   F.3d    290,    309     (2d    Cir.     2008).    Though    a   party

 opposing summary judgment may not “rely on mere conclusory

 allegations nor speculation,” D’Amico v. City of New York,

 132   F.3d   145,    149    (2d     Cir.    1998),   summary judgment is

 improper if any evidence in the record allows a reasonable

 inference     to     be     drawn     in    favor      of   the   opposing

 party, see Gummo v. Village of Depew, 75 F.3d 98, 107 (2d

 Cir. 1996).

 B.    DECLARATORY JUDGMENT

       The Declaratory Judgment Act empowers district courts to

 issue declaratory judgments in a case of actual controversy

 within its jurisdiction. See Duane Reade, Inc. v. St. Paul

 Fire and Marine Ins. Co., 411 F.3d 384, 389 (2d Cir. 2005);

 see also 18 U.S.C. § 2201. “[T]he question in each case is

 whether the facts alleged, under all the circumstances, show

 that there is a substantial controversy, between parties

 having adverse legal interests, of sufficient immediacy and

 reality to warrant the issuance of a declaratory judgment.”

 Md. Cas. Co. v. Pac. Coal & Oil Co., 312 U.S. 270, 273 (1941).

 Even when these prerequisites have been satisfied, however,

 “the district court’s exercise of its declaratory judgment

 authority is discretionary.” Cat Tech LLC v. TubeMaster,

 Inc., 528 F.3d 871, 883 (Fed. Cir. 2008).

                              III. DISCUSSION


                                       24
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 25 of 45




       The Court notes the parties’ agreement that the BTA and

 the MSA are governed by the laws of the State of New York.

 (BTA § 11.11; MSA § 18.) The Court is satisfied in this

 respect and will apply New York State law to the claims at

 issue.

       In New York, “[t]he fundamental, neutral precept of

 contract interpretation is that agreements are construed in

 accord   with   the   parties’     intent.”    Greenfield   v.   Philles

 Recs., Inc., 780 N.E.2d 166, 170 (N.Y. 2002). The parties’

 intent, in turn, is evidenced by              “what they say in their

 writing.” Id. (citation omitted).

       “A contract is unambiguous if the language it uses has

 ‘a definite and precise meaning, unattended by danger of

 misconception in the purport of the [agreement] itself, and

 concerning which there is no reasonable basis for a difference

 of opinion.’” Id. at 170–71 (citations omitted). When the

 terms are unambiguous, the intent is to be determined only by

 the   “the   four   corners   of    the   instrument,   and   not   from

 extrinsic evidence.’” RJE Corp. v. Northville Indus. Corp.,

 329 F.3d 310, 314 (2d Cir. 2003) (quoting De Luca v. De Luca,

 751 N.Y.S.2d 766, 766 (App. Div. 2002)). The construction of

 unambiguous contract terms “presents a question of law to be

 determined by the court.” AEP Energy Servs. Gas Holding Co.

 v. Bank of Am., N.A., 626 F.3d 699, 729 n.15 (2d Cir. 2010)


                                     25
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 26 of 45




 (citing Town of Harrison v. Nat’l Union Fire Ins. Co., 675

 N.E.2d 829, 832 (N.Y. 1996)). And “[w]here the terms of a

 contract are clear, the court may properly grant summary

 judgment as a matter of law.” Id. (citing Hartford Acc. &

 Indem. Co. v. Wesolowski, 305 N.E.2d 907, 909 (1973)).

        On the other hand, “[a] contract is ambiguous if the

 provisions      in   controversy       are     reasonably     or   fairly

 susceptible of different interpretations or may have two or

 more different meanings.” AEP Energy, 626 F.3d at 729 n.14

 (quoting    N.Y.C.   Off–Track    Betting      Corp.   v.   Safe   Factory

 Outlet, Inc., 809 N.Y.S.2d 70, 73 (App. Div. 2006) (internal

 quotation marks and citations omitted)). Extrinsic evidence

 may be used to determine the parties’ intent when the terms

 are ambiguous and their intent cannot be determined by the

 terms. Greenfield, 780 N.E.2d at 171. However, “[i]f there is

 ambiguity . . . and determination of the intent of the parties

 depends on the credibility of extrinsic evidence or on a

 choice among reasonable inferences to be drawn from extrinsic

 evidence, then such determination is to be made by the jury.”

 Wesolowski, 305 N.E.2d at 909 (citation omitted). In other

 words,     if    there    is   ambiguity,       summary     judgment   is

 inappropriate. See       Compagnie Financiere de CIC et de L’Union

 Europeenne v. Merrill Lynch, Pierce, Fenner & Smith Inc., 232

 F.3d   153,     157–58   (2d   Cir.    2000)   (“Summary    judgment   is


                                       26
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 27 of 45




 generally proper in a contract dispute only if the language

 of the contract is wholly unambiguous.” (citing Mellon Bank,

 N.A. v. United Bank Corp. of N.Y., 31 F.3d 113, 115 (2d Cir.

 1994)). In rare cases, “the court may resolve ambiguity in

 contractual language as a matter of law if the evidence

 presented about the parties’ intended meaning [is] so one-

 sided that no reasonable person could decide the contrary.”

 Id. at 158.

 A.    GE’S BREACH OF CONTRACT CLAIM BASED ON THE MSA

       GE’s motion for summary judgment on Count One is granted

 because APR neither complied with the terms of the Waiver

 Letter nor paid the resale fee owed under the MSA. APR’s

 motion for summary judgment on this count is thus denied.

       The MSA contemplated that APR might resell turbines it

 purchased from GE to third parties. (See MSA § 8.) It is

 undisputed that, under the MSA, if APR ultimately resold any

 turbines, it would be required to pay GE a resale fee. (Id.

 (“If Buyer . . . resell[s] any Unit purchased . . . Buyer

 shall pay to Seller the amounts described in Exhibit B.”).)

       The parties likewise do not dispute that, under the

 Waiver Letter, GE conditionally waived the resale fee with

 respect to the SAPN Turbines. (See Waiver Letter § 2.) Section

 2.2 of the Waiver Letter provided that, if SAPN purchased the

 turbines, APR would in turn purchase new turbines from GE


                                   27
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 28 of 45




 “utilizing sixty-five percent (65%) of any net proceeds APR

 receives from SAPN in connection with SAPN’s purchase.” (Id.

 § 2.2.) Crucially, the parties agree that APR never paid the

 resale fee under Section 8 of the MSA, nor did APR use 65% of

 the proceeds of the sale to purchase additional turbines from

 GE.14 On this basis, the Court finds that APR breached the

 MSA.

        The parties’ remaining disputes are immaterial to the

 existence of a breach. APR alleges that it never received any

 “net proceeds” from the SAPN sale because the funds went

 directly to Bank of America. (See APR’s Opp’n Stmt. ¶¶ 408-

 409, 413.) Likewise, APR alleges that it had no choice in the

 matter.     (Id.   ¶   412.)   Unsurprisingly,   GE   disputes   these

 claims. GE asserts that “APR’s own documents show that Bank

 of America did not receive ‘all of the funds’ from the sale

 of the SAPN Turbines,” and that some of those documents show

 that certain funds were paid directly to APR. (GE’s Reply

 Stmt. ¶ 411.) GE further argues that APR did have some control

 over how the fees from the sale to SAPN were paid.


        14
         To the extent APR argues that it did comply with the Waiver
 Letter because it used $0 to purchase new turbines (see APR’s Br. at
 25 (“[APR] did not have to buy new turbines to comply with Section
 2.2 (65% of $0 is $0).”)), the Court finds this interpretation of the
 Waiver Letter to be flawed. Furthermore, even applying APR’s faulty
 logic, APR’s argument still fails. While APR may have used 65% of $0
 to comply with the first part of its obligations under the Waiver
 Letter, it could not -- and did not -- comply with the second part by
 using that $0 to purchase new turbines.


                                    28
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 29 of 45




       However,        the    Court   need    not    resolve    these   factual

 disputes because they are immaterial to whether APR breached

 Section 8 of the MSA.15 Under the Waiver Letter, GE agreed to

 waive the resale fee “subject to” APR’s purchase of new

 turbines using 65% of the net proceeds from the sale. (Waiver

 Letter § 2.1 (emphasis added).) In other words, the waiver of

 the resale fee was contingent upon APR’s purchase of new

 turbines. Absent purchase of new turbines, the resale fee

 would not be waived.

       Whether APR could not purchase new turbines because it

 never      received    net    proceeds      and    whether    its   failure   to

 purchase additional turbines was by choice are both beside

 the point. The fact remains that APR did not, for whatever

 reason, use the net proceeds to buy new turbines from GE, and

 the resale fee was therefore not waived. There is no dispute

 that the resale fee was never paid. Thus, APR breached Section

 8 of the MSA. The Court therefore grants summary judgment in

 favor of GE on Count One.

 B.    APR’S BREACH OF CONTRACT CLAIM BASED ON THE BTA




       15For this reason, the Court will not reconsider its denial of
 APR’s letter motion for leave to file a sur-reply regarding an
 allegedly “new argument” GE raised on reply. (See Dkt. No. 175 (“In
 GE’s reply, GE improperly raises a new argument: that APR was obligated
 to purchase new turbines from GE because it received AUD22,680,140.80
 from SAPN.”).) The issue is immaterial to resolution of the motion,
 and no further briefing is necessary.


                                        29
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 30 of 45




       The Court denies GE’s motion for summary judgment on

 Counterclaim One because: (1) whether the claim was timely

 depends on the interpretation of an ambiguous contract term;

 (2) issues of material fact exist regarding whether GE had

 “good title” to the Forge Turbines; (3) the Forge Turbines

 are not excluded from the definition of “Equipment Assets”;

 (4) APR did not fail to mitigate damages as a matter of law;

 and (5) issues of material fact exist with regard to GE’s

 equitable-estoppel defense.16 At this time, the Court also

 denies APR’s motion for a declaratory judgment regarding the

 existence of a damages cap, without prejudice to renewal once

 the issue of liability has been resolved.

       a.    Timeliness

       Under the BTA, GE agreed to indemnify APR for “the

 inaccuracy or breach of any representations or warranties.”

 (BTA § 9.01(a)(1).) This warranty was to “survive in full

 force and effect until the date that is twenty-four months

 after the Closing Date.” (Id. § 11.01.) The sale closed on

 October 28, 2013, and thus, twenty-four months after the

 Closing Date was October 28, 2015.




       16APR withdrew its claim regarding GE’s alleged breach of Section
 5.01(a) of the BTA. (APR’s Opp’n Br. at 11, n.3.) Thus, the Court will
 not address whether GE’s conduct with respect to the Forge Turbines
 was not in the “ordinary course” as required by the BTA.


                                   30
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 31 of 45




       APR ultimately brought Counterclaim One, alleging breach

 of Section 3.08, on May 28, 2019 -- well after the survival

 period expired.17 However, on October 26, 2015, two days

 before expiration of the warranty, APR sent GE a letter

 demanding indemnification under the BTA for certain breaches,

 including GE’s alleged breach of Section 3.08. (See the

 October 2015 Letter at GEAPR_00002019.) The letter further

 purported to reserve APR’s right to bring suit regarding the

 alleged breaches at a later date. (Id. at GEAPR_00002022.)

       APR contends that the BTA required that notices of claims

 -- not the claims themselves -- be made only within the

 Section 11.01 survival period. However, APR’s interpretation

 is belied by the plain language of the BTA, which provides

 that the warranties survive until October 28, 2015 and that

 “no claims shall be made for indemnification under Section

 9.01(a) or 9.02 thereafter.” (BTA § 11.01 (emphasis added).)

       Nevertheless, it remains unclear whether the October

 2015 Letter was itself a timely made “claim,” and if so,

 whether it encompassed the later filed counterclaim. Section

 11.03 provides that “notices, requests, claims . . . shall be

 deemed to have been duly given or made upon receipt[] by

 delivery in person . . . or via email.” (BTA § 11.03.) Though


       17The parties do not dispute that Counterclaim One is within
 the statute of limitations for breach-of-contract claims in New York.
 See N.Y. C.P.L.R. § 213(2).


                                   31
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 32 of 45




 it references “claims,” this section is titled “Notices,” and

 the Court is persuaded by GE’s argument that the terms

 “notice” and “claim” are not the same. See Givati v. Air

 Techniques, Inc., 960 N.Y.S.2d 196 (App. Div. 2013) (“[A]

 court should not read a contract so as to render any term,

 phrase, or provision meaningless or superfluous.”). However,

 the Court is unaware of any provision of the BTA setting forth

 what precisely constitutes a claim and how “claims” and

 “notices” are distinct. While the October 2015 Letter uses

 the     term     “notice,”     it        also   expressly    “demands”

 indemnification just as, presumably, a claim would.

       The BTA is therefore ambiguous as to what constitutes a

 “claim,” and the Court cannot determine as a matter of law

 whether    the   October     2015    Letter     satisfied   the   BTA’s

 requirements. To the extent GE argues that the October 2015

 Letter and the May 28, 2019 Counterclaims were two separate

 claims, the Court is not persuaded. The basis for each,

 including the underlying factual allegations and related

 legal arguments, overlap significantly. Because the BTA is

 ambiguous, the Court cannot determine at this stage whether

 the October 2015 Letter was a timely made claim, and summary

 judgment on this basis is inappropriate.

       b.    Section 3.08: Good Title




                                     32
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 33 of 45




       Under Section 3.08 of the BTA, GE represented that it

 had “good title to the Equipment Assets, in each case free

 and clear of all Liens.” (BTA § 3.08.) “Liens,” in turn, is

 defined in the BTA as “any mortgage, deed of trust, pledge,

 hypothecation, security interest, encumbrance, lien or charge

 of any kind.” (Id., Ex. A at GEAPR_00000216.)

       The parties do not dispute that on July 2, 2013, one of

 APR’s lenders, ANZ Bank, lodged a financing statement on the

 PPSR indicating that it had registered a security interest in

 Forge’s property, including the Forge Turbines. Nor do they

 dispute that “ANZ Bank’s security interest in the Forge

 Turbines could only attach at the time Forge took possession

 of the Forge Turbines.” (GE’s Reply Stmt. ¶ 166.)

       The    parties     disagree,   however,   on   when    Forge   took

 possession of the Forge Turbines such that the security

 interest attached. The first two Forge Turbines arrived in

 Australia on October 19, 2013, and the second two arrived on

 November 11, 2013. GE argues that Forge took possession of

 the turbines when they were declared “mechanically complete”

 on October 28, 2015 and November 19, 2013, respectively. APR

 argues that possession occurred when Forge’s “shipping agent”

 took possession of the Turbines. (APR’s Opp’n Stmt. ¶ 368.)

 In   light   of   this    factual    dispute,   summary     judgment   is




                                      33
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 34 of 45




 inappropriate.18 To the extent the dispute is a legal one, it

 cannot be resolved at this stage because determining when the

 security interest attached “depends on the credibility of

 extrinsic evidence or on a choice among reasonable inferences

 to be drawn from extrinsic evidence,” which is a determination

 “to be made by the jury.” Wesolowski, 305 N.E.2d at 909.

       c.    “Equipment Assets”

       The Court likewise rejects GE’s argument that the Forge

 Turbines    are      not    “Equipment     Assets”      under    the    BTA.    The

 interpretation GE proposes is no less strained than APR’s

 proposed interpretation of the Waiver Letter discussed above.

 E.g., Greenwich Capital Fin. Prod., Inc. v. Negrin, 903

 N.Y.S.2d    346,      348    (App.    Div.      2010)    (explaining      that    a

 “contract should not be interpreted to produce a result that

 is   absurd,    commercially         unreasonable       or    contrary    to    the

 reasonable expectations of the parties” (citations omitted)).

       The BTA defines “Equipment Assets” as “the turbines,

 associated      packages,      parts      and    other       assets    listed    on

 Schedule    A   to    the    Form    of    Contribution,        Assignment      and

 Assumption Agreement.” (BTA, Exhibit A at GEAPR_00000213.)



       18 GE references several documents from other proceedings in
 which APR made representations that contradict its position here
 regarding when Forge took possession of the Forge Turbines. (E.g.,
 GE’s Reply Stmt. ¶¶ 195, 201.) Rather than provide clarity, however,
 these contradictory representations only muddy the water further, and
 thus weigh against granting summary judgment.


                                           34
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 35 of 45




 While the Forge Turbines are not among those listed, a

 footnote to Schedule A explains that it is “to be revised

 upon     execution     of   each   Contribution,     Assignment      and

 Assumption Agreement to include the applicable Equipment

 Assets      assigned   by   the    applicable   Transferor     to    the

 applicable Transferee.” (BTA, Schedule A at GEAPR_00000255.)

        The parties do not dispute that one such agreement, the

 Asset Co Contribution Agreement, includes the Forge Turbines

 as Equipment Assets on its Schedule A:




 (Asset Co Contribution Agreement at GEAPR_00001022.) Nor do

 they dispute that the Forge Lease was one of the “Business

 Contracts” transferred from GE to APR under the BTA.

        GE   argues,    however,    that   Schedule   A   to   the   Form

 Contribution Agreement was never amended pursuant to Section

 11.09, which provides that “[n]o provision of [the BTA] or

 any Ancillary Agreement may be amended or modified except by

 a written instrument signed by all the parties to such

 agreement.” (BTA § 11.09.) The parties do not dispute that


                                     35
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 36 of 45




 neither GE nor APR signed the Asset Co Contribution Agreement.

 Thus, GE argues that it “could not constitute an amendment

 under      the       BTA   because    it     is   not     signed    by   the   BTA’s

 contracting           parties.”      (GE’s    Br.    at    17,     n.6   (citations

 omitted).)

       This reasoning fails for several reasons. First, the BTA

 nowhere provides that Schedule A can be revised only upon

 formal amendment. Rather, the BTA expressly contemplates that

 Schedule         A    would   “be     revised       upon    execution     of   each

 Contribution, Assignment and Assumption Agreement.” (BTA,

 Schedule         A    at   GEAPR_00000255.)19        Even    assuming      that   by

 “revised,” the BTA intended to use the term “amended” -- an

 illogical assumption at best -- the Asset Co Contribution

 Agreement complies with Section 11.09 in that it is “a written

 instrument signed by all the parties to such agreement.” (Id.

 § 11.09.) In this case, the words “such agreement” mean the

 Asset Co Contribution Agreement, not the BTA. Whether GE and

 APR signed the Asset Co Contribution Agreement, therefore,

 has no impact on its compliance with the BTA’s amendment

 protocol. What matters is that the parties to the Asset Co

 Contribution Agreement signed it.20


       19 Nor is the Court persuaded that the absence of the word “will”
 in this provision undermines this analysis. “To be revised” and “will
 be revised” do not materially differ.
       20 To the extent GE argues that the BTA itself required amendment

 to include the Forge Turbines, this interpretation is not only


                                            36
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 37 of 45




       Second, the Asset Co Contribution Agreement provides

 that GE agreed to transfer the Equipment Assets listed therein

 “on the terms and subject to the conditions set forth in the

 [BTA].” (Asset Co Contribution Agreement at GEAPR_00001016.)

 To conclude that an additional, formal amendment was required

 to effectuate application of the BTA’s warranty would thus be

 contrary to the terms of both agreements.21

       d.    Mitigation of Damages

       Nor is the Court persuaded by GE’s argument that APR

 cannot prevail on Counterclaim One because it failed to

 mitigate its damages. Section 9.05 of the BTA provides that:

 “Each of the parties agrees to take all reasonable steps to

 mitigate their respective Losses.” (BTA § 9.05.)

       GE argues that APR failed to mitigate damages in numerous

 respects, including, for example, by failing to register its

 interest in the Forge Turbines on the PPSR and rejecting a

 favorable settlement offer in the Australian Proceedings.



 inconsistent with the footnote to Schedule A of the Form Contribution
 Agreement, but also with the fact that, under the BTA, Contribution,
 Assignment and Assumption Agreements are “Ancillary Agreements.” (BTA,
 Exhibit A at GEAPR_00000208.) In other words, the Form Contribution
 Agreement, though an Exhibit to the BTA, was also by definition an
 Ancillary Agreement. It is at least equally plausible under the BTA
 that to amend it only signatures from the parties to the Ancillary
 Agreement were required.
       21 Notably, GE acknowledges that the Forge Lease was transferred

 under the BTA. This admission further supports the Court’s conclusion
 that the Forge Turbines were among the assets transferred under the
 BTA because to include the Forge Lease and not the Forge Turbines
 within the BTA’s warranty protections would be inconsistent.


                                   37
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 38 of 45




 However, even if APR failed in each of the ways GE alleges,

 APR    undeniably    engaged    in    some   mitigation    efforts.     APR

 rejected the settlement offer in the Australian Proceedings

 precisely because it believed the case could be resolved on

 more    favorable    terms.    And,    APR   ultimately    did     enter   a

 settlement    with   Forge     resolving     the   U.S.   and    Australian

 cases.

        Neither the BTA nor common-law mitigation principles

 require APR to have eliminated damages completely. Rather,

 “[t]o show mitigation, the injured party must demonstrate

 only that it took reasonable steps to cut its losses, not

 that it necessarily did what the defendant would have done or

 what, in hindsight, would have been most effective in reducing

 the amount of damages.” Nat’l Commc’ns Ass’n, Inc. v. Am.

 Tel. & Tel. Co., No. 93 Civ. 3707, 2001 WL 99856, at *6

 (S.D.N.Y. Feb. 5, 2001); see also BTA § 9.05 (requiring the

 parties “to take all reasonable steps to mitigate”). The Court

 is not persuaded that APR’s mitigation efforts fell short of

 what is “reasonable” as a matter of law.

        e.    Equitable Estoppel

        The   doctrine   of     equitable     estoppel     does    not   bar

 Counterclaim One as a matter of law. “To invoke equitable

 estoppel, a plaintiff must show that: (1) the defendant made

 a definite misrepresentation of fact, and had reason to


                                       38
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 39 of 45




 believe that the plaintiff would rely on it; and (2) the

 plaintiff reasonably relied on that misrepresentation to his

 detriment.” Ellul v. Congregation of Christian Bros., 774

 F.3d 791, 802 (2d Cir. 2014) (internal quotation marks and

 citation omitted).

       GE argues that it consented to APR’s settlement with

 Forge based on APR’s representations that the settlement

 would resolve all litigation regarding title to the Forge

 Turbines. Thus, GE insists that APR cannot now “resurrect”

 the   claim   after    having     induced      GE’s    consent    by    falsely

 promising the issue was resolved. (GE’s Br. at 23.)

       However,        the   parties           dispute      whether          APR’s

 representations       regarding     the       settlement   were    false        or

 misleading. (Compare GE’s Stmt. ¶¶ 222-225, with APR’s Opp’n

 Stmt. ¶ 402.) This factual dispute alone renders summary

 judgment on GE’s equitable estoppel defense inappropriate.

 Knight, 804 F.2d at 11 (explaining that the court’s role on

 motions for summary judgment “is not to resolve disputed

 issues of fact but to assess whether there are any factual

 issues to be tried”).

       Furthermore,      whether    GE     acted   in    reliance       on    APR’s

 alleged    misrepresentation        is    a    “nettlesome”      and        “fact-

 intensive” question unsuitable for resolution on the present

 motions. De Sole v. Knoedler Gallery, LLC, 139 F. Supp. 3d


                                      39
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 40 of 45




 618, 643 (S.D.N.Y. 2015) (“Reasonable reliance is therefore

 a question normally reserved for the finder of fact and not

 usually amenable to summary judgment.” (internal quotation

 marks, brackets, and citations omitted)). Thus, the doctrine

 of equitable estoppel does not bar Counterclaim One as a

 matter of law.

       f.     Whether GE’s Liability is Capped

       Because the Court considers it premature, APR’s motion

 for   a    declaratory    judgment    with      respect    to   the   alleged

 liability cap is denied without prejudice.

       Under Section 9.01(b)(ii) of the BTA, “the cumulative

 indemnification      obligation      of   the    Sellers    under     Section

 9.01(a)(i) . . . shall in no event exceed $5,000,000.”22 (BTA

 § 9.01(b)(ii).) APR argues that this indemnification cap does

 not apply to GE because “Sellers” is defined in the BTA as GE

 Rental Asset Holding, Inc., General Electric International,

 Inc., and General Electric Canada, not “GE Parent.”23 (See BTA

 at 1.)

       While seemingly acknowledging that APR’s interpretation

 of the BTA is technically correct, GE insists that this

 reading     would   be   illogical    because      the    Sellers     are   not


       22 GE alleges that this $5 million limit was later reduced to
 $2.5 million under the March 28, 2014 Resolution Agreement. See supra
 note 9.
       23 The BTA defines “GE Parent” as General Electric Company. See

 supra note 6.


                                      40
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 41 of 45




 signatories to the BTA, and the promises in the BTA were made

 on behalf of GE Parent, and therefore only GE Parent has

 indemnification obligations under the BTA. Thus, “[a] common

 sense reading of the provision is to limit the liability of

 the    entity    making       the     representation          under    Section

 9.01(a)(i),” i.e., GE Parent. (GE’s Opp’n Br. at 21.) In

 further   support     of    its     interpretation,      GE    cites   several

 drafts of the parties’ term sheet, the prospectus APR issued,

 and the Resolution Agreement, which APR argues suggest that

 the parties understood the indemnification cap to apply to

 GE.

        The Court declines to resolve this issue as liability

 for    GE’s   alleged      breach    of     the   BTA   has   not     yet    been

 adjudicated. Because of the case or controversy requirement

 in    motions   for   declaratory         judgment,     “a    court    may   not

 adjudicate ‘a difference or dispute of a hypothetical or

 abstract character’ or ‘one that is academic or moot.’” Cat

 Tech LLC v. TubeMaster, Inc., 528 F.3d 871, 879 (Fed. Cir.

 2008) (internal citation omitted). Here, until liability has

 been adjudicated, the issue of damages is not ripe and may

 ultimately be moot. See, e.g., Transcience Corp. v. Big Time

 Toys, LLC, 50 F. Supp. 3d 441, 451 n.6 (S.D.N.Y. 2014)

 (explaining that “any analysis of damages at this stage would

 be premature” while liability for breach of contract was still


                                        41
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 42 of 45




 pending)    (citing   Asher    Assocs.,   L.L.C.    v.   Baker     Hughes

 Oilfield Operations, Inc., No. 07 Civ. 01379, 2009 WL 1468709,

 at *2 (D. Colo. May 20, 2009) (denying summary judgment in a

 case in which the defendant sought an “opinion prohibiting

 the Plaintiffs from seeking certain damages on their contract

 claims at trial” because “[t]his is a hypothetical scenario”

 that may not require adjudication depending on resolution of

 the issue of liability)).24

 C.    APR’S BREACH OF WARRANTY CLAIM BASED ON THE MSA

       The Court denies both GE’s and APR’s motions for summary

 judgment   with   respect     to   Counterclaim    Two   because   APR’s

 obligations under the MSA warranty provision are ambiguous.

       The parties do not dispute that at least one of the

 fifteen turbines APR purchased under the ESA, the GT2 Turbine,

 was defective, in violation of the MSA.25 (See MSA, Attachment

 D § 7(b) (warrantying that the Equipment26 would be “free from

 defects in material, workmanship, manufacture and title”).)

 The parties also do not dispute that APR made GE aware of the




       24 For the same reasons, the Court declines to address whether
 GE’s indemnification obligations are to be paid in APR shares.
       25 Though initially APR alleged that GE breached the MSA warranty

 with respect to fifteen turbines, it now indicates it “intends to
 pursue only one breach of warranty claim at trial,” that is, with
 respect to the GT2 Brush generator. (APR’s Opp’n Br. at 24.)
       26 The parties do not dispute that the term “Equipment” covers

 the GT2 Turbine.


                                     42
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 43 of 45




 failure via email in February 2018. (See Byars Decl. Ex. 9,

 Dkt. No. 154-8.)

       However, the parties disagree as to whether APR complied

 with the terms of the MSA. Under subsection (c), APR agreed

 to notify GE “promptly” in the event of a warranty issue, and

 “make    such     Equipment   available   for    correction.”    (MSA,

 Attachment D § 7(c).)

       Resolution of Counterclaim Two turns on the meaning of

 the phrase “make available.” APR argues that “GE had the

 opportunity to inspect and repair the generator had it chosen

 to do so” because GE “had staff on site that were integrally

 involved in the inspection of the GT2 generator and contacting

 BRUSH for repair.” (APR’s Opp’n Br. at 25.) In particular,

 APR states that GE had contracted certain personnel to work

 at the site where the GT2 Turbine was located. GE’s response

 to these alleged facts is unclear. (See GE’s Reply Stmt. ¶¶

 417-419.) Nevertheless, the email history indicates that

 employees associated with FieldCore had GE email addresses,

 and these and other GE employees were copied on emails

 regarding the generator failure. (See Byars Decl. Ex. 9, Dkt.

 No. 154-8, at APR0003686.) Thus, the Court is persuaded that

 GE was aware of issues with the GT2 Turbine as early as

 February 2018. (See id.) GE’s argument that APR shipped the

 generator    to    the   manufacturer   for   inspection   and   repair


                                   43
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 44 of 45




 “[w]ithout first alerting GE” is therefore unpersuasive. (See

 GE’s Br. at 25.) GE had been alerted that there was an issue

 with the GT2 Turbine before the turbine was shipped in April

 2018.

       However, the issue remains whether GE’s awareness of the

 generator failure was enough to satisfy APR’s obligations to

 “make such Equipment available” under the MSA. Because the

 MSA’s language on this point is ambiguous, exactly what APR

 was required to do cannot be resolved by interpretation of

 the contract’s four corners. “In such a circumstance, summary

 judgment is inappropriate.” AEP Energy, 626 F.3d at 729 n.14

 (citing Wesolowski, 305 N.E.2d at 909)).

                               IV.   ORDER

       For the reasons discussed above, it is hereby

       ORDERED that the motion for partial summary judgment

 filed by defendant and counterclaim plaintiff APR Energy plc

 and third-party plaintiffs APR Energy Holdings Limited, Power

 Rental Op Co Australia LLC, and Power Rental Asset Co Two LLC

 (Dkt. No. 131) is DENIED in its entirety; and it is further

       ORDERED that the motion for summary judgment filed by

 plaintiff and counterclaim defendant General Electric Company

 (Dkt.   No.   129)   is   GRANTED   IN   PART   and   DENIED   IN   PART.

 Specifically, the motion for summary judgment on Count One is




                                     44
Case 1:19-cv-03472-VM-KNF Document 178 Filed 06/11/21 Page 45 of 45




 GRANTED, and the motion is DENIED in all other respects; and

 it is further

       ORDERED that the letter motions for summary judgment

 (Dkt. Nos. 121 & 122) are DENIED as moot; and it is further

       ORDERED that within twenty days of the entry of this

 Order the parties submit a timeline for trial.

 SO ORDERED.

 Dated:      New York, New York
             11 June 2021

                                        ___________________________
                                               Victor Marrero
                                                 U.S.D.J.




                                   45
